 


109 HR 3663 IH: To amend part A of title IV of the Social Security Act to provide a State option to extend current waivers and create additional waiver authority under the temporary assistance for needy families program.
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3663 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Mr. Wu introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend part A of title IV of the Social Security Act to provide a State option to extend current waivers and create additional waiver authority under the temporary assistance for needy families program. 
 
 
1.State option to extend current tanf waivers and creation of new waiver authoritySection 415 of the Social Security Act (42 U.S.C. 615) is amended by adding at the end the following: 
 
(e)State option to continue waivers 
(1)In generalNotwithstanding paragraphs (1)(A) and (2)(A) of subsection (a), or any other provision of law, but subject to subsection (g), with respect to any State that is operating under a waiver described in paragraph (2) which would otherwise expire on a date that occurs during the period that begins on January 1, 2002, and ends on September 30, 2010, the State may elect to continue to operate under that waiver, on the same terms and conditions as applied to the waiver the day before the date the waiver would otherwise expire, through the earlier of such date as the State may select or September 30, 2010. 
(2)Waiver describedFor purposes of paragraph (1), a waiver described in this paragraph is— 
(A)a waiver described in subsection (a); or 
(B)a waiver that was granted to a State under section 1115 or otherwise and that relates only to the provision of assistance under a State program under this part. 
(f)Waiver authority for all States 
(1)In generalExcept as provided in paragraph (3) and subsection (g), the Secretary may waive any statutory or regulatory requirement of this part at the request of a State or Indian tribe operating a State or tribal program funded under this part. 
(2)Request for waiver 
(A)In generalA State or Indian tribe that wishes to seek a waiver with respect to a State or tribal program funded under this part shall submit a waiver request to the Secretary that— 
(i)describes the Federal statutory or regulatory requirements proposed to be waived; 
(ii)describes how the waiving of such requirements will improve or enhance achievement of 1 or more of the purposes of this part; 
(iii)describes the State’s proposal for an independent evaluation of the program under the waiver; and 
(iv)in the case of a State, includes a copy and description of relevant State statutes and, if applicable, State regulations that would allow the State to implement the waiver if it were approved by the Secretary. 
(B)Notice and commentThe Secretary shall provide through the Federal Register for a 30-day period for notice and comment on the waiver request, and otherwise consult with members of the public, to solicit comment on the waiver request prior to acting on the request. 
(3)Restrictions 
(A)In generalThe Secretary shall not waive the following statutory sections or any regulatory requirements related to such sections: 
(i)Section 401(a). 
(ii)Paragraphs (1) through (4) of section 403(a). 
(iii)Section 407(e)(2). 
(iv)Section 407(f). 
(v)Section 408(d). 
(vi)Section 409(a)(7). 
(4)Duration and extension of waiver 
(A)In generalExcept as provided in subparagraph (B), a waiver approved by the Secretary under this subsection may be for a period not to exceed 5 years. 
(B)ExtensionThe Secretary may extend the period described in subparagraph (A) if the Secretary determines that the waiver has been effective in enabling the State or Indian tribe to carry out the activities for which the waiver was requested and the waiver has improved or enhanced performance related to 1 or more of the purposes of this part. 
(5)Approval procedure 
(A)In generalNot later than 60 days after the date of receiving a request for a waiver under this subsection, the Secretary shall provide a response that— 
(i)approves the waiver request; 
(ii)provides a description of modifications that would be necessary in order to secure approval for the waiver; 
(iii)denies the request and describes the grounds for the denial; or 
(iv)requests clarification of the waiver request. 
(B)Approval decisionsThe Secretary shall not approve any waiver request that does not include all the information required in subparagraph (2)(A) and shall take into account how the waiver is likely to further the purposes of section 401(a) and comments received regarding the waiver request. 
(C)Waiver approvals and denialsAll waiver approvals and denials shall be made publicly available by the Secretary. 
(6)Reports on projectsThe Secretary shall provide annually to Congress a report concerning waivers approved under this subsection, including— 
(A)the projects approved and denied for each applicant; 
(B)the number of waivers granted under this subsection; 
(C)the specific statutory provisions waived; and 
(D)descriptive information about the nature and status of approved waivers, including findings from interim and final evaluation reports. 
(g)Cost-neutrality requirement 
(1)General ruleNotwithstanding any other provision of law (except as provided in paragraph (2)), the total of the amounts that may be paid by the Federal Government for a fiscal year with respect to the programs in a State for which a waiver has been granted under subsection (e) or (f) shall not exceed the estimated total amount that the Federal Government would have paid for the fiscal year with respect to the programs if the waiver had not been granted, as determined by the Director of the Office of Management and Budget. 
(2)Special ruleIf an applicant submits to the Director of the Office of Management and Budget a request to apply the rules of this paragraph to the programs in the State with respect to which a waiver under subsection (e) or (f) has been provided, during such period of not more than 5 consecutive fiscal years in which the waiver is in effect, and the Director determines, on the basis of supporting information provided by the applicant, to grant the request, then, notwithstanding any other provision of law, the total of the amounts that may be paid by the Federal Government for the period with respect to the programs shall not exceed the estimated total amount that the Federal Government would have paid for the period with respect to the programs if the waiver had not been granted.. 
 
